Title: From Benjamin Franklin to Vergennes, 3 June 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            Sir,
            Passy, June 3. 1783.
          
          Having long known Mr Williams to be a very just Man in all his Transactions, I hope the
            Favour he requests of a Surséance may be granted to him, being confident that it will be
            employed to the compleat Satisfaction of his Creditors. I therefore earnestly pray your
            Excellency to obtain it for him. With
            great Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant
          
            B Franklin
            M. le Comte de Vergennes.
          
        